NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



            United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                       Argued April 21, 2009
                                       Decided May 8, 2009

                                               Before

                               WILLIAM J. BAUER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐2888

JAMILEH FAHMI DARWICH, et al.,                          Petition  for  Review  of  an  Order  of  the
                     Petitioners,                       Board of Immigration Appeals.

       v.                                               Nos.  A096‐493‐530
                                                              A096‐493‐531
ERIC H. HOLDER, JR., Attorney General                         A096‐498‐532
of the United States, 
                           Respondent.



                                              ORDER

    Jamileh Fahmi Darwich, an Assyrian Christian, came to America with her two children after
Syrian officials allegedly confiscated her business and home, detained her for one day, and beat
her.  She attributes these events to complaints she purportedly made to authorities about the
illegal activities of her business partner, who, if he exists at all, may have ties to the Syrian
government.    Darwich  sought  asylum,  withholding  of  removal,  and  relief  under  the
Convention  Against  Torture  for  herself  and  the  children.    An  IJ  disbelieved  her  story  and
denied relief, and the BIA affirmed.  We deny the petition for review.
No. 08‐2888                                                                                     Page 2

                                            Background

    Darwich and the children entered the United States in February 2002 on visitor’s visas.  At
the time the children were sixteen and eleven.  Darwich’s husband had come to America about
eighteen  months  earlier;  at  the  time  they  were  purportedly  separated,  but  they  have  since
reconciled.  Her husband received a labor certification and applied for adjustment of status, but
his  application  was  eventually  denied.    Darwich’s  visa  expired  in  August  2002,  but  the
Department of Homeland Security did not charge her with removability until April 2003, one
month after she applied for the relief sought here. 
 
    In  her  asylum  application  Darwich  claimed  that  she  feared  persecution  in  Syria
because  she  is  Christian,  and  because  she  had  exposed  her  business  partner’s  corruption.
She  explained  that  when  she  lived  in  Syria  she  owned  and  operated  a  plastics  factory.
Though  initially  the  business  did  well,  in  June  2000  she  began  experiencing
financial problems and chose to take on a partner, Ali Deebeh.  She chose Deebeh because
he  was  an  Alawite  and  had  connections  with  government  officials.    Alawites  are  a
shi’ite Muslim sect who believe in the deification of Ali; though initially persecuted, Alawites
are now the politically dominant sect in Syria.  See Encyclopedia Britannica, ‘Alwite, available
at http://www.britannica.com/EBchecked/topic/12399/Alawite (last visited Apr. 5, 2009).  

    According to Darwich, the partnership soured when she discovered that Deebeh had used
her factory to store and process heroin.  She confronted him and he responded by threatening
her.  Darwich went to the local authorities in December 2001 and filed a complaint against
Deebeh with a high‐ranking member of the Ba’ath party.  She claims that security forces reacted
by detaining and interrogating her overnight on December 24, 2001.  After she was released,
her factory was immediately confiscated for “economic crimes,” and soon after her home was
also confiscated.  Deebeh threatened her with death if she continued trying to expose him;
homeless and jobless she fled to America a month later.  The record shows, however, that
Darwich had applied for her visa months before her purported troubles with Deebeh began.



    In June 2006, Darwich described the nature of her asylum claim at a removal hearing before
an IJ.  Generally, she claimed that Deebeh and the Syrian government persecuted her when she
complained about Deebeh’s corruption.  She testified that Deebeh worked for the government
and held a high rank in the Syrian military, although she did not know his exact rank.  It was
Deebeh, she said, who confiscated her factory and home on the authority of an order issued by
a  Syrian  court.    She  added,  though,  that  she  had  kept  her  husband  in  the  dark  about  her
problems with Deebeh because she feared that her husband would be killed or jailed if he
became  involved.    The  IJ  continued  the  hearing  so  that  Darwich  could  obtain  evidence
corroborating her claims, specifically documents pertaining to the confiscation of her property.
No. 08‐2888                                                                                      Page 3

    Before the hearing resumed, Darwich submitted many documents into evidence including
several  articles  about  isolated  incidents  of  violence  against  Christians  in  Syria.    She  also
submitted two reports from Amnesty International:  in one, Amnesty reports that scores of
people have been arrested in Syria  because  of  their political beliefs; in the other, Amnesty
details the risks of returning to Syria after having sought asylum, explaining that “the very fact
of leaving the country to seek asylum abroad is imputed to be a manifestation of opposition to
the  Syrian  Government.”    In  addition  to  these  articles,  Darwich  submitted  a  baptismal
certificate verifying her birth date, her chamber‐of‐industry card describing her as a plastics
worker, a registry of Syrians living abroad listing herself and her family, and a statement from
a lawyer in Damascus, dated in December 2006, explaining that because of the “sensitivity of
the matters” he could not assist Darwich with an “economic” accusation “brought against her.”
But  despite  the  IJ’s  basis  for  granting  the  continuance,  she  did  not  submit  any  document
corroborating her story or the purported seizures of her home and factory.

    The government supplemented the record with the 2006 International Religious Freedom
Report, a CIA World Factbook report on Syria, and the 2005 Country Reports on Human Rights
Practices  in  Syria.    The  Religious  Freedom  Report  describes  the  relationship  among  the
religious groups in Syria as “generally amicable” with isolated incidents of tension.  The report
acknowledges that “status as an Alawite Muslim can be a factor in obtaining employment”
with the government.  At the same time, however, the report notes that in recent times most
religiously motivated violence has been directed against Muslims, not Christians.  The country
report verifies that corruption among security forces is a serious problem but explains that most
arrests and detentions involve individuals suspected of ties to radical Islam.

    When the hearing resumed in August 2007, Darwich elaborated on the circumstances that
caused her to flee Syria.  First, she clarified the nature of her business.  She explained that few
women in Syria own businesses and that before operating her plastics factory she had run a
fashion business.  Darwich further testified that Deebeh’s motivations for using her factory to
deal heroin were two‐fold:  financial gain and a desire to take advantage of Darwich because
she is Christian.  Later in the hearing, however, she attributed her troubles with Deebeh to his
desire to “get all the gains for himself” and push her out of the business.  She testified that the
authorities who received her complaint about Deebeh’s corruption had called him and told him
about the allegations instead of investigating.  In response Deebeh spread rumors about her
having extramarital affairs, which tarnished her Christian reputation and caused her husband
to temporarily leave her.  Her husband, though present at the removal hearing, did not testify.

    It was at this August 2007 hearing that Darwich first mentioned being beaten by security
forces during her one‐night detention on December 24, 2001, though later in the same hearing
she  spoke  again  of  her  detention  without  mentioning  physical  abuse.    She  explained  that,
although Deebeh had personally confiscated her home and factory, he must have done so with
the  support  of  the  government  “because  he’s  a  member  of  the  government  and  of  the
No. 08‐2888                                                                                     Page 4

intelligence.”  She conceded, however, that after her home was seized she and her children
stayed with her mother and other relatives for approximately a month without incident before
coming to America. 

   On  cross‐examination,  Darwich  testified  that  friends  in  the  business  community  had
advised her to take on Deebeh as a partner so that he could use his government connections to
help her with licensing and customs matters.  This time when asked about Deebeh’s role in the
government, she testified that he did not personally hold any government office but had family
connections in the government.  Darwich clarified that, before taking on Deebeh as a partner,
she had not experienced any problems with the Syrian government while running her fashion
business.    But  she  claimed  that  because  of  Deebeh,  it  would  now  be  impossible  for  her  to
conduct any business in Syria. 

    The IJ denied all relief.  First, the IJ discredited Darwich’s entire testimony, which doomed
her  case.    The  IJ  noted  that  Darwich  had  given  inconsistent  accounts  when  testifying  on
different days; she had altered her story about Deebeh’s purported connection to the Syrian
government, the nature of her complaints against him, the confiscation of her business, and the
alleged beating.  In the alternative, the IJ reasoned that none of the harms described by Darwich
would qualify as persecution even if her testimony was truthful and, regardless, she had not
alleged persecution “on account of” a protected ground.  As the IJ saw things, Darwich had
recruited a corrupt partner into her business and complained when he cheated her, nothing
more.  Finally, the IJ concluded that Darwich, lacking a legitimate claim of past persecution,
had also failed to establish a well‐founded fear of future persecution.  The IJ noted that Darwich
had not presented any evidence that the Syrian government or Deebeh intended to harm her.
The BIA adopted and affirmed the IJ’s opinion.  

                                             Discussion

     In her petition for review Darwich argues that (1) the IJ’s adverse credibility determination
is not supported by substantial evidence, (2) the confiscation of her property and Deebeh’s
threats combined to establish past persecution, and (3) the harms she suffered were on account
of a protected ground.  Where, as here, the BIA adopts and affirms IJ’s decision, we review the
IJʹs decision.  See Irasoc v. Mukasey, 522 F.3d 727, 729 (7th Cir. 2008).  And we will uphold the
IJ’s decision so long as it is supported by substantial evidence.  See Kadia v. Holder, 557 F.3d 464,
467 (7th Cir. 2009).  To qualify for asylum, a discretionary remedy, the applicant must establish
a well‐founded fear of persecution, see 8 U.S.C. § 1101(a)(42), Xiao v. Mukasey, 547 F.3d 712, 716
(7th Cir. 2008), and to benefit from withholding of removal, a mandatory remedy, she must
show that there is a clear probability of persecution if she returns to her home country, see
Ingmantoro v. Mukasey, 550 F.3d 646, 652 (7th Cir. 2008).  To obtain either remedy the applicant
must show that she fears persecution on account of her race, religion, nationality, membership
in a particular social group, or political opinion.  8 U.S.C. §§ 1101(a)(42), 1231(b)(3)(A); 8 C.F.R.
No. 08‐2888                                                                                       Page 5

§§ 1208.13(b), 1208.16(b)(2); Torres v. Mukasey, 551 F.3d 616, 625 (7th Cir. 2008); Musollari v.
Mukasey, 545 F.3d 505, 508 n.2 (7th Cir. 2008).  

  Darwich first argues that the IJ improperly discredited her testimony, explaining that her
testimony  was  consistent  and,  furthermore,  that  any  purported  inconsistencies  were  not
material to her claim of persecution.  We review credibility determinations deferentially and
will uphold them unless the record compels a different conclusion.  See Tarraf v. Gonzales, 495
F.3d 525, 532 (7th Cir. 2007).1

     The IJ identified several inconsistencies between Darwich’s application and her testimony,
and within her testimony, that led him to discredit her story.  Most prominent was the omission
from her asylum application and initial testimony of any mention of the alleged beating during
her overnight detention.  Nowhere in the affidavit submitted with her asylum application, or
in her testimony at the June 2006 hearing, does she claim that she was beaten.  This omission
is significant and was a proper basis for discrediting her testimony: the purported overnight
detention was Darwich’s only significant encounter with Syrian officials, it was the beating that
supposedly prompted her to flee Syria, and she never explained why such a significant piece
of information would have gone unmentioned for more than four years.  See Torres, 551 F.3d at
632‐33  (recognizing  that  petitioner’s  failure  to  mention  in  asylum  application  the  severe
mistreatment which allegedly prompted him to flee his country was a permissible basis for IJ
to find his testimony not credible); Shmyhelskyy v. Gonzales, 477 F.3d 474, 480‐81 (7th Cir. 2007)
(recognizing  that  petitioner’s  unexplained  failure  to  mention  brutal  beating  in  asylum
application was a valid basis for discrediting his testimony); Korniejew v. Ashcroft, 371 F.3d 377,
384‐85 (7th Cir. 2004) (same); compare Georgis v. Ashcroft, 328 F.3d 962, 969‐70 (7th Cir. 2003)
(overturning IJ’s adverse credibility decision where petitioner offered reasonable explanation
for failure to mention detention in asylum application).  And perhaps most telling is the fact
that Darwich goes to great lengths in her brief to explain other inconsistencies noted by the IJ
but says nothing about this hole in her story. 

    The IJ also found it significant that Darwich told conflicting stories regarding Deebeh’s role,
or  lack  thereof,  in  the  government:    she  variously  described  him  as  a  military  official,
government employee, member of the intelligence apparatus, and as a private citizen with no
official  government  role.    In  her  brief  in  this  court,  Darwich  tries  to  minimize  the  varied
descriptions by saying that Deebeh could have been both a member of the ruling Ba’ath party
and a member of the ruling dominant Alawite sect.  But this is no answer at all to her vague
and conflicting descriptions of Deebeh’s connection to the Syrian government.  See Aung v.



        1
          Because Darwich applied for asylum in 2003, her case is not affected by the revised
credibility standards of the REAL ID Act of 2005, which went into effect on May 11, 2005.  See
8 U.S.C. § 1158(b)(1)(B)(iii); Diallo v. Gonzales, 439 F.3d 764, 766 n.1 (7th Cir. 2006).
No. 08‐2888                                                                                        Page 6

Gonzales, 495 F.3d 742, 744‐46 (7th Cir. 2007) (upholding adverse credibility finding based on
IJʹs opinion that alienʹs testimony regarding significant events was vague and confusing).  

     The  IJ  also  discredited  Darwich’s  story  because  she  was  unable  to  offer  any  relevant
corroborating evidence related to the confiscation of her home and business; this too was a
legitimate reason for the IJ to base his adverse credibility finding upon.  See Ikama‐Obambi v.
Gonzales, 470 F.3d 720, 725 (7th Cir. 2006) (“[A]n IJ may disbelieve an applicant because she fails
to  provide  corroborating  evidence,  and  subsequently  deny  her  claim.”).    All  the  evidence
Darwich submitted was irrelevant to the confiscation of her property and her troubles with
Deebeh; thus, it was inadequate to explain her inconsistencies or bolster her alleged fears in
returning to Syria.  See Song Wang v. Keisler, 505 F.3d 615, 622 (7th Cir. 2007) (explaining that
corroborating evidence was inadequate to render alien’s story credible where it did not explain
inconsistencies in that story); Aung, 495 F.3d at 746 (explaining that corroborating evidence was
inadequate where it did not support alleged persecution).  Darwich tries to justify her lack of
corroborating  evidence  by  referencing  the  country  conditions  in  Syria  and  noting  that  “it
should be clear that asylum seekers and those assisting them must be careful not to transmit
information  that  can  be  used  against  them.”    But  this  explanation  falls  short.    There  is  no
evidence whatsoever that her Syrian family members faced danger if they sent affidavits to
America, nor does this explain why, at the very least, her husband could not have testified as
to the events that caused him to leave his wife and home to come to America.   Surely her
husband would know if his residence in Syria had been seized, and surely he would know
whether his wife had run a factory and, if so, with whom.  

    Darwich also attempts to undermine other “slight inconsistencies” that the IJ identified.  But
importantly, while the IJ did identify the inconsistencies that Darwich takes issue with, he did
so only when recounting her story but did not rely on these less‐significant inconsistencies in
reaching his adverse‐credibility determination.  Because the IJ identified specific and material
reasons  for  disbelieving  Darwich’s  testimony,  substantial  evidence  supports  his  adverse‐
credibility  determination.    See  Adekpe  v.  Gonzales,  480  F.3d  525,  530  (7th  Cir.  2007).    That
testimony is the substance of Darwich’s claims for relief, and without it she could not prevail.

    That is enough to decide this case, but, regardless, the IJ also was correct to conclude that
Darwich  suffered  no  harm  on  account  of  a  protected  ground.    Darwich  makes  multiple
references to the fact that she is Christian, but she never alleged that Deebeh or the Syrian
government harmed her because she is Christian.  Rather, she testified that the threats against
her, her detention, and the confiscation of her property all resulted from her attempt to expose
Deebeh’s corruption.  She now argues that, by exposing Deebeh, she acted as a whistleblower
exposing governmental corruption.   

   This court and others have held that aliens who seek to expose political corruption, such as
whistleblowers,  may  qualify  as  individuals  persecuted  on  account  of  their  political  belief.
No. 08‐2888                                                                                     Page 7

Haxhiu v. Mukasey, 519 F.3d 685, 690 (7th Cir. 2008); Marku v. Ashcroft, 380 F.3d 982, 986 (6th Cir.
2004) (collecting cases).  But to qualify for relief, a whistleblower must seek a political result by
publicly exposing corruption.  Haxhiu, 519 F.3d at 690; Musabelliu v. Gonzales, 442 F.3d 991, 995‐
96 (7th Cir. 2006); Marquez v. INS, 105 F.3d 374, 381 (7th Cir. 1997).  Here, Darwich never sought
to  publicly  expose  Deebeh’s  corruption.    In  fact,  she  initially  sought  to  benefit  from  his
governmental connections.  Her only act “against” corruption was to alert authorities  that
Deebeh,  a  citizen  with  possible  connections  to  the  government,  was  stealing  from  her  or
perhaps using her business as a front for criminal activities.  Simply alerting police of suspected
crime is a far cry from forming an anti‐corruption party or speaking out as a public gadfly
against political corruption.  See Marquez, 105 F.3d at 381.

    Given that substantial evidence supports the IJ’s decision to discredit Darwich’s story, it
would be nothing more than a hypothetical exercise to address whether the harms she suffered
amount to persecution.  What’s more, because Darwich’s alleged injuries, even if true, were not
motivated  by  any  animus  towards  a  protected  ground,  it  is  unnecessary  to  address  her
persecution argument.  Thus, the our inquiry can end here.  Accordingly, we DENY the petition
for review.